DISMISS and Opinion Filed December 15, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00966-CV

                            STEPHEN W. SHOULTZ, Appellant
                                         V.
                                SAMEER FINO, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12489-A

                            MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Stoddart
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that the parties have settled their differences.      Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
140966F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

STEPHEN W. SHOULTZ, Appellant                       On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas.
No. 05-14-00966-CV        V.                        Trial Court Cause No. DC-12-12489-A.
                                                    Opinion delivered by Justice Stoddart.
SAMEER FINO, Appellee                               Justices Francis and Evans, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SAMEER FINO recover his costs of this appeal from
appellant STEPHEN W. SHOULTZ.


Judgment entered this 15th day of December, 2014.




                                             –2–